                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 3/4/20
----------------------------------------------------------------- X
                                                                  :
SHAMEKIA COOK ET AL,                                              :
                                                                  :
                                                  Plaintiffs, :             1:05-cv-04371-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
THE CITY OF NEW YORK                                              :
ADMINISTRATION FOR CHILDREN’S                                     :
SERVICES ET AL,                                                   :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- :
                                                                  X
GREGORY H. WOODS, United States District Judge:

         This case was reassigned to the undersigned on February 26, 2020. On October 17, 2019,

Judge Batts reopened this case and ordered the parties to provide a status report by December 20,

2020 “as to the status and what you need the Court to help with.” October 17, 2019 Hearing Tr. at

23:25–24:1, Dkt. No. 39. The Court has not received any update from the parties. Therefore, this

case will once again be closed.

         The Clerk of Court is directed to unseal the transcript of the October 17, 2019 hearing,

Dkt. No. 39, and to close this case. Trustee Malka Louzoun is directed to serve a copy of this order

on Shamekia Cook, and to retain proof of such service.

         SO ORDERED.

Dated: March 4, 2020
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
